TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00202-CV


                                  C. T. and D. P., Appellants

                                                v.

                Texas Department of Family and Protective Services, Appellee




                    FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          NO. 304,873-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                Appellants C. T. and D. P. filed their notices of appeal on March 16, 2020, and

March 17, 2020, respectively. The appellate record was complete March 29, 2020, making

appellants’ briefs due April 20, 2020. On April 17, 2020, and April 20, 2020, counsel for C. T.

and counsel for D. P. filed their respective motions for extension of time to file appellants’

briefs.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Natalie N. Fowler and Bradley

K. Williamson to file appellants’ briefs no later than May 11, 2020. If the briefs are not filed by
that date, counsel may be required to show cause why they should not be held in contempt of

court.

              It is ordered on April 23, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                                 2